Exhibit 10.14(Q)

EXECUTION COPY

THIRTEENTH AMENDMENT

TO SEARCH AND ADVERTISING SERVICES AND SALES AGREEMENT

This Thirteenth Amendment to Search and Advertising Services and Sales Agreement
(this “Thirteenth Amendment”) is entered into to be effective as of November 17,
2015 (“Thirteenth Amendment Effective Date”) by and between Yahoo! Inc., a
Delaware corporation (“Yahoo!”), and Microsoft Corporation, a Washington
corporation (“Microsoft”) (collectively the “Parties”).

WHEREAS, Yahoo! and Microsoft are parties to that certain Search and Advertising
Services and Sales Agreement, entered into as of December 4, 2009, as amended
(collectively, the “Agreement”); and

WHEREAS, Yahoo! and Microsoft desire to further amend the Agreement as set forth
herein.

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:

1.    Sales Transition Background.    In the Eleventh Amendment, the Parties
agreed upon the termination of Yahoo!’s sales activities for the Paid Search
Services. Neither of the Parties intends for such change to the Agreement as
amended, or the arrangements envisaged thereunder to constitute a “relevant
transfer” in any jurisdiction for the purposes of the EU Acquired Rights
Directive (Directive 2001/23/EC), as amended, any local legislation implementing
such Directive, or any similar local law or regulation (“Acquired Rights
Regulations”). Nonetheless, in connection with the sales transition in Europe
contemplated in the Eleventh Amendment (“Sales Transition”), Yahoo! has or will
incur certain redeployment and restructuring fees which the Parties wish to
apportion appropriately as described in this Thirteenth Amendment.

2.    Efforts to Redeploy and Compliance with Local Law.    Yahoo! agrees, to
the extent permitted under local law, that it and its Affiliates will use
commercially reasonable efforts to first redeploy to new positions any employee
of a Yahoo! Affiliate who may be impacted by the Sales Transition. To the extent
such redeployment is not possible, and any Yahoo! Affiliate elects to make any
such employees redundant through a subsequent restructuring, Yahoo! agrees to
procure that any Yahoo! Affiliate conduct any such restructuring or redundancies
in compliance with local law, employment agreements and any applicable
collective agreements.

3.    Redeployment and Restructuring Fees.    Within sixty (60) days after the
Thirteenth Amendment Effective Date, Microsoft will pay Yahoo! One Million Sixty
Thousand Four Hundred Thirty-Four dollars and Seventy-Five Cents ($1,060,434.75
USD), as an agreed upon sum between the Parties to cover certain redeployment
and restructuring expenses that have been or may be incurred by Yahoo! and its
Affiliates as a result of the Sales Transition and Yahoo!’s and its Affiliates
activities under Section 2.

4.    Release and Indemnification.    In consideration of the payment described
in Section 3 above,

(a)    The Parties agree to release one another and their corresponding
Affiliates, and shall procure that any of their respective Affiliates shall also
release any claims they may have against the other Party and its Affiliates
relating to the transfer, restructuring or redundancy of Yahoo!’s (or its
Affiliates’) employees, vendors, or contractors as a result of the Sales
Transition; and

(b)    A new Section 16.2.8 is hereby added to the Agreement to read as follows:

 

1



--------------------------------------------------------------------------------

EXECUTION COPY

“16.2.8        Yahoo!’s redeployment, restructuring or making redundant its or
its Affiliates’ employees in Europe as a result of the Sales Transition, and/or
the application or alleged application of the Acquired Rights Regulations by any
person in connection with the Sales Transition.”

5.     Miscellaneous.     This Thirteenth Amendment will be governed and
construed, to the extent applicable, in accordance with the laws of the State of
New York, without regard to its conflict of law principles. This Thirteenth
Amendment may be executed in multiple textually identical counterparts, each of
which constitutes an original and all of which collectively shall constitute one
and the same instrument. This Thirteenth Amendment may be amended or modified
only by a written agreement that (a) refers to this Thirteenth Amendment; and
(b) is executed by an authorized representative of each party. This Thirteenth
Amendment binds the parties hereto and their respective personal and legal
representatives, successors, and permitted assigns. Except as expressly set
forth herein, the Agreement remains in full force and effect and this Thirteenth
Amendment does not alter, amend or change any of the other terms or conditions
set forth in the Agreement. To the extent of any conflict between this
Thirteenth Amendment and any provisions of the Agreement, this Thirteenth
Amendment shall control with respect to the subject matter hereof.

IN WITNESS WHEREOF, the parties by their duly authorized representatives have
executed this Thirteenth Amendment as of the Thirteenth Amendment Effective
Date.

 

YAHOO! INC.     MICROSOFT CORPORATION By:   /s/ Ian Weingarten     By:   /s/ Rik
van der Kooi Name:   Ian Weingarten     Name:   Rik van der Kooi Title:   SVP,
Corporate Development & Partnerships     Title:   CVP, Microsoft Advertising

 

2